DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the reply filed on 07/26/2021 in which claims 24-26 and 29 were amended.  Claims 1-23 are previously cancelled.  Currently, claims 24-30 are pending for examination in this application.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 03/05/2021, has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
[Claim 24]  The claim has been amended to recite the limitation wherein the free end of the tip is “fixed in a planar configuration.”  The originally filed specification does not provide support for this amended limitation.
[Claims 25-30]  The claims are rejected based upon their dependency from independent claim 24.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 24]  The claim has been amended to recite the limitation wherein the free end of the tip is “fixed in a planar configuration.”  The examiner is unable to determine 
[Claims 25-30]  The claims are rejected based upon their dependency from independent claim 24.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (PGPub 2012/0045732).
[Claims 24-29]  Chen teaches an applicator (figure 1, item 10) for effecting an intraligamentary injection of a liquid anesthetic from a compartment (figure 13, item 30) (the examiner notes the “compartment” is only functionally recited; hence, a prior art applicator need only be capable of receiving liquid anesthetic) into a gingival sulcus of a dental patient (paragraphs [0004], [0025]), the applicator comprising: 
an elongated tip (figure 13, item 40) connected with the compartment (figure 13; item 30), the tip having a planar free end (figure 13, item 46; paragraph [0034]) that is fixed in a planar configuration (figures 13 and 15) and a passageway (figure 13; items 42/44) extending from the compartment (figure 13, item 30) through the tip (figure 13, item 46) and to the planar free end (figure 13, items 46) of the tip (figure 13, item 40), 
the planar configuration of the planar free end (figure 13, items 46) of the tip (figure 13, item 40) being sized and configured for atraumatic entry into and have a substantially fluid-tight interface with the gingival sulcus so that the liquid anesthetic flows from the compartment (figure 13; item 30) through the passageway (figure 13; items 42/44) and is directed downward along a root of the tooth in the gingival sulcus, and the planar free end (figure 13, item 46) of the tip (figure 13, item 40) prevents the liquid analgesic from flowing upward and outward from the gingival sulcus of the dental patient (figures 13-16; paragraph [0034]). (The examiner notes this limitation is not positively recited and purely functional in nature.  Therefore, since the structure taught by Chen is capable of meeting the functional requirements, these limitations are met by the prior art.);
wherein the planar free end (figure 13, item 46) of the tip (figure 13, item 40) is substantially flat in cross-section (figure 15);

wherein a proximal portion (figure 13, items 48/50) of the planar free end (figure 13, item 46) of the tip (figure 13, item 40) is rounded (figures 15/16) and wherein a peripheral edge of a distal portion of the tip (figure 13, item 40) is tapered (figure 13).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (PGPub 2012/0045732).
[Claim 30]  Chen teaches the limitations of claim 24, upon which claim 30 depends.  Although teaching an atraumatic applicator (abstract; paragraph [0006], [0034]), Chen does not specifically disclose the claimed thickness and width recited in claim 30.  
However, a review of applicant’s specification not only lacks a criticality for the claimed ranges, but also indicates “dimensions are merely exemplary and other shapes and sizes of the applicator 20 are contemplated so long as they enable the distal end of the applicator to be atraumatically introduced into the gingival sulcus along the periodontal ligament to engage the anatomic structures at the gingival sulcus to inject the liquid anesthetic therein” (Applicant’s specification; paragraph [0023]). The device taught by Chen is clearly configured to meet this functional capability (paragraph [0025]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to utilized the claimed dimensions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Response to Arguments
Applicant's arguments filed 07/26/2021 have been fully considered but they are not persuasive.  Applicant’s representative asserts that the prior art of record does not disclose the invention as claimed.
The examiner has fully considered the applicant’s arguments but they are not persuasive.  It is the examiner’s position that given a careful reading, the claims do not distinguish over the prior art of record.
With regards to the amended language of independent claim 24, applicant’s representative asserts the prior art to Chen fails to teach the claimed tip having a “planar free end that is fixed in a planar configuration.”  The examiner respectfully disagrees.  Specifically, applicant’s representative’s argument appears to be based on the fact that the shape of the tip taught by Chen is capable of changing shape (as shown in figures 15 and 16).  Lacking any explicit definition within applicant’s specification for the term “fixed”, the examiner is required to provide the claim language with the broadest reasonable interpretation consistent with the specification (the examiner notes the term is not utilized within applicant’s specification).  Given this, the term “fixed” can merely be interpreted that a certain configuration can be maintained, but does not require said configuration to be permanent.  Provided with this interpretation, applicant’s representative’s arguments are unconvincing, as the prior art to Chen teaches the limitations as claimed.
In light of the remarks and standing rejection above, the examiner asserts the prior art of record teaches all elements as claimed and these elements satisfy all .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        10/22/2021